DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display apparatus of claim 1, in particular the limitations of each of the plurality of first regions comprises a group of light adjusting patterns, among the plurality of light adjusting patterns, the group of light adjusting patterns of each of the plurality of first region is disposed to correspond to one of the LEDs disposed adjacent to the reflective inclined portion in a one to one relationship, and the two neighboring first regions have more light adjusting patterns, respectively, than one of the plurality of second regions disposed therebetween. The prior art does not disclose or suggest the display apparatus of claim 13, in particular the limitations of each of the plurality of second regions has a reflective characteristic different from a reflective characteristic of a neighboring first region, and the two neighboring first regions have more light adjusting patterns, respectively, than one of the plurality of second regions disposed therebetween.
The closely related prior art, Yokota (US 20120069248) discloses (Figs. 1-15) a display apparatus comprising: a display panel (59); a plurality of light emitting diodes (LEDs) (22) disposed behind the display panel and spaced from the display panel to emit light toward the display panel; a bottom chassis (41) configured to accommodate the plurality of LEDs; and a reflective member (42) disposed on the bottom chassis and configured to reflect light incident 
However, the prior art does not disclose or suggest the display apparatus of claim 1, in particular the limitations of each of the plurality of first regions comprises a group of light adjusting patterns, among the plurality of light adjusting patterns, the group of light adjusting patterns of each of the plurality of first region is disposed to correspond to one of the LEDs disposed adjacent to the reflective inclined portion in a one to one relationship, and the two neighboring first regions have more light adjusting patterns, respectively, than one of the plurality of second regions disposed therebetween. Claim 1 is therefore allowed, as are dependent claims 2-12. The prior art does not disclose or suggest the display apparatus of claim .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHARLES S CHANG/Primary Examiner, Art Unit 2871